Citation Nr: 0932938	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-03 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs




WITNESSES AT HEARING ON APPEAL

Veteran & C.H.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1962 to June 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from August 2004 and February 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Offices 
(RO) in Portland, Oregon, and San Diego, California.  The 
Veteran now resides in Oregon, so the matter is now handled 
by the RO in Portland, Oregon.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in March 2009 by the 
undersigned Veterans Law Judge. 

The issues of entitlement to service connection for asthma, 
bilateral hearing loss, and bilateral tinnitus are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD that is 
medically attributed to stressors he experienced during 
service.

2.  The claim for service connection for asthma was 
originally denied by the RO in June 1984.  The Veteran was 
notified in writing of the decision, but he did not initiate 
an appeal within the applicable time limit.

3.  Evidence pertaining to the Veteran's asthma received 
since the June 1984 rating decision was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

2.  The RO's June 1984 decision that denied service 
connection for asthma is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

3.  Evidence received since the June 1984 decision is new and 
material, and the Veteran's claim for service connection for 
asthma is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting the benefits sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/or development would be an unnecessary use of VA 
time and resources.


II.  Entitlement to Service Connection for PTSD

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  If the claimed stressor is related to 
combat, service department evidence that the Veteran engaged 
in combat or that the Veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran is claiming service connection for PTSD.  The 
Veteran states there were several in-service stressors that 
occurred during his assault landings.  The Veteran states 
that he feared for his life when he became locked inside a 
boat during rough waters, and was almost asphyxiated by the 
fuel fumes.  Another stressor occurred when the Veteran was 
unloading duck tanks off a ship, three or four Marines came 
out of the hatch on fire, and one Marine was stuck inside the 
boat on fire.  Once the Marine was freed from the ship and 
thrown into the water, the Veteran was sent to pull the 
burned body from the water.

The Veteran's DD-214 indicates he was a radioman, and 
personnel records indicate he received three Armed Forces 
Expeditionary Medals (AFEM) for his assault landings.  The 
Department of Defense Manual of Military Decorations and 
Awards states that: 

The AFEM may be awarded to members of the Armed 
Forces of the United States who after July 1, 
1958: participate, or have participated, as 
members of U.S. military units in a U.S. military 
operation in which Service members of any 
Military Department participate, in the opinion 
of the Joint Chiefs of Staff, in significant 
numbers, and encounter during such participation 
foreign armed opposition, or are otherwise 
placed, or have been placed, in such position 
that, in the opinion of the Joint Chiefs of 
Staff, hostile action by foreign armed forces was 
imminent even though it did not materialize.  

"Manual of Military Decorations and Awards," Department of 
Defense (1996).  

As a result of being awarded the AFEM for the three assault 
landings, the Board finds that the Veteran was in combat, or 
"like" combat situations during his assault landings, and 
these citations are accepted as conclusive evidence of the 
claimed in-service stressors.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The Veteran was afforded a VA examination in December 2006.  
During this examination, the Veteran related symptoms of 
feelings of hopelessness, helplessness, worthlessness, 
suicidal ideation, nightly nightmares, claustrophobia, 
flashbacks which occur to smells, irritability and anger 
outbursts, poor concentration, insomnia, hypervigilance and 
increased startle reaction.  The examiner noted that the 
Veteran's concentration and short-term memory abilities were 
both below average, his mood was depressed, but he was 
oriented to time, place, person and reason for the 
examination.  The examiner diagnosed the Veteran with PTSD, 
based on the Diagnostic and Statistical Manual of Mental 
Disorders (DSM)-IV, as well as major depression secondary to 
his PTSD.  The examiner opined that the Veteran's PTSD 
symptoms are caused by or the result of his trauma 
experiences while serving in the military.  The Veteran's 
Global Assessment of Functioning (GAF) score was 45.

VA outpatient records indicate that the Veteran attends group 
therapy sessions for his PTSD and is on medication for his 
PTSD symptoms.  

The criteria for service connection for PTSD have been met 
and the claim is granted. 


III. Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Asthma

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that a claim 
for service connection for asthma was first denied in a 
rating decision of June 1984.  The Veteran was notified of 
his right to appeal that decision in June 1984.  The Veteran 
did not file a timely notice of disagreement and 
subsequently, the June 1984 rating decision became final when 
the Veteran did not perfect his appeal within the statutory 
time limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
such, the Veteran's claim for service connection for asthma 
may only be opened if new and material evidence is submitted.  

In this instance, since the June 1984 decision denied the 
claim on the basis that there was no evidence of asthma 
during service, the Board finds that new and material 
evidence would consist of evidence that asthma occurred 
during service.

Evidence received since the June 1984 rating decision 
consists of numerous records and documents.  As a result of 
the Board's decision on the Veteran's PTSD claim, the Board 
has found that the Veteran participated in combat situations.  
As such, by statute, if the record demonstrates that a 
Veteran engaged in combat with enemy forces, then VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 
1154(b).  

The Veteran testified during his March 2009 hearing that 
breathing diesel fumes during service caused his asthma and 
that he still has breathing problems currently.

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  See 38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection for 
asthma is reopened.

The Board has reopened the claim of service connection for 
asthma, and is remanding the claim, as will be discussed 
subsequently.  The Board has not taken any adverse action on 
the claim, and any deficiencies regarding duties to notify 
and to assist the Veteran that may exist in this case are not 
prejudicial to the Veteran at this time.


ORDER

Service connection for PTSD is granted.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for asthma; to 
this extent, the appeal is granted.




REMAND

The claim of service connection for asthma has been reopened.  
In light of the evidence presented, additional clinical 
information is necessary.  VA has a duty to assist a claimant 
in obtaining evidence; such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

VA has a duty to assist the Veteran in claim development.  
This includes assisting in the procurement of service 
treatment records and pertinent medical records, as well as 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board finds that the requirements for duty to assist have 
not been met.  The Veteran asserts his asthma is a result of 
breathing diesel fumes during service.  VA outpatient records 
show the Veteran is currently being treated for asthma and 
chronic obstructive pulmonary disease (COPD).  A remand is 
required in order to afford the Veteran a VA examination and 
opinion.  

Additionally, the Veteran is seeking entitlement to service 
connection for bilateral hearing loss and bilateral tinnitus.  
The Veteran was afforded a VA examination for hearing loss 
and tinnitus in April 2004.  However, the examiner found that 
the Veteran's hearing loss was within normal limits, and 
opined that his tinnitus was less likely related to his 
military service.  The examiner did not state any rationale 
or explanation for the opinion.  The Court has held that a 
medical opinion that contains only conclusions is accorded no 
weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Additionally, a private audiological test conducted in March 
2004 demonstrated the Veteran has a bilateral hearing loss, 
according to VA regulations.  See C.F.R. § 3.385.  A remand 
is required to afford the Veteran a VA examination and an 
adequate opinion. 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate all updated 
treatment records with the claims 
folder.

2.  Afford the Veteran a VA examination 
for asthma.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner must state 
in the examination report that the 
claims folder has been reviewed.

The examiner is then requested to 
review all pertinent records associated 
with the claims file and offer comments 
and opinions addressing whether it is 
at least as likely as not (i.e., 
probability of 50 percent), that the 
Veteran's asthma had its onset during 
service, was aggravated during service, 
or is in any other way causally related 
to his active service.  The Board has 
accepted the Veteran's claim that he 
was exposed to heavy diesel fumes in 
service.  The examiner must comment on 
the effect this exposure as it relates 
to his current disability.   

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

3.  Afford the Veteran a VA examination 
for bilateral hearing loss and 
bilateral tinnitus.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
must state in the examination report 
that the claims folder has been 
reviewed.

The examiner is then requested to 
review all pertinent records associated 
with the claims file and offer comments 
and opinions addressing whether it is 
at least as likely as not (i.e., 
probability of 50 percent), that the 
Veteran's bilateral hearing loss and 
tinnitus had its onset during service, 
or is in any other way causally related 
to his active service 

If hearing is found to be within normal 
limits, please offer comments and an 
opinion on the results of the private 
hearing test from March 2004.

All opinions must be supported by a 
clear rationale and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  

The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection 
with this REMAND and to cooperate in 
the development of his case. 

4.  The RO/AMC must ensure that all 
requested actions have been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completion of the above, the 
RO/AMC should determine if the benefits 
sought should be granted.  If the 
issues remain denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and be afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


